Title: To Alexander Hamilton from John Langdon, 28 June 1792
From: Langdon, John
To: Hamilton, Alexander



Portsmo. [New Hampshire] June 28th. 1792
Sr.

I was honor’d with your favor of the 18th Inst. by post; by which I see, Mr. Church supposes he was not one of the Owners of the Ship Portsmouth, at the time she was in France, in which he will find himself Mistaken, when he recollects, that he Came to this place with Mr. Moore and Mercer and Recd. his proportion of a very Valuable Prize, called, the New Duckinfield, which was Captured, by the Portsmouth; in the very Cruise, in which these expences, on the Ship were incurr’d; and at the same time signed, an Agreement and Direction, as one of the owners, of the Portsmo. to me, to fit out the Ship for another Cruise; there were also some small matters bro’t from France, in the Portsmouth, which he recd. his proportion of; Therefore there could be no doubt of his being an Owner that Cruise, as myself and the other Owners Consider’d and delt with him as such.
Inclosed is list of the Owners of the Armed Ship Portsmo, with the proportion each held. Mr. Archibald Mercer of New Jersey one of the Owners, and with whom Ive Settled will be able to give you full information Touching this Affair
I think Mr. Church purchased his part of the Ship latter part of the year 1777.
You’ll please Recollect the reason why this was not Settled in Course; The Demand was not, known till some time since the peace took place. I have the honor to be with highest Esteem & Respect. Sr. your most Obt. Servt. 
John Langdon
Hon.A. Hamilton.
